Name: 2008/662/EC: Commission Decision of 1 August 2008 amending Decision 2007/27/EC as regards the extension of its period of application (notified under document number C(2008) 3995) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: distributive trades;  health;  European construction;  technology and technical regulations;  processed agricultural produce;  Europe;  agri-foodstuffs
 Date Published: 2008-08-12

 12.8.2008 EN Official Journal of the European Union L 215/9 COMMISSION DECISION of 1 August 2008 amending Decision 2007/27/EC as regards the extension of its period of application (notified under document number C(2008) 3995) (Text with EEA relevance) (2008/662/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Whereas: (1) Commission Decision 2007/27/EC of 22 December 2006 adopting certain transitional measures concerning deliveries of raw milk to processing establishments and the processing of this raw milk in Romania with regard to the requirements of Regulation (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council (1) sets out lists of milk processing establishments in Romania that comply with the structural requirements laid down in Regulation (EC) No 852/2004 (compliant establishments) and are authorised to receive and process raw milk which is not in compliance with Regulation (EC) No 853/2004 (non-compliant milk). That Decision expires on 30 June 2008. (2) In Romania the proportion of raw milk that complies with the hygiene requirements laid down in Regulation (EC) No 853/2004, which is delivered to compliant establishments has increased. However, part of the raw cow milk collected in Romania is still non-compliant milk. It is therefore appropriate to prolong the validity of Decision 2007/27/EC. (3) Decision 2007/27/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In the second paragraph of Article 7 of Decision 2007/27/EC, the date 30 June 2008 is replaced by 31 December 2009. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 August 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 8, 13.1.2007, p. 45. Decision as last amended by Decision 2008/452/EC (OJ L 158, 18.6.2008, p. 58).